t c memo united_states tax_court tare m kim and young j kim petitioners v commissioner of internal revenue respondent docket no filed date tae m kim and young j kim pro sese and jee h kim specially recognized for petitioners cheryl m d rees and timothy b heavner for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in continued - - respondent determined deficiencies in petitioners' federal income taxes for and in the amounts of dollar_figure and dollar_figure respectively and accuracy-related_penalties pursuant to sec_6662 in the amounts of dollar_figure and dollar_figure respectively the issues for decision are whether petitioners are entitled to trade_or_business expense deductions for and in excess of the amounts allowed and conceded by respondent whether petitioners are entitled to a medical_expense_deduction for in excess of the amounts allowed and conceded by respondent and whether petitioners are liable for the sec_6662 accuracy-related_penalties for and some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in bowie maryland on the date the petition was filed in this case all references to petitioner in the singular are to tae m kim petitioner is licensed to practice professional engineering by the state of maryland department of licensing and regulation board for professional engineers during and petitioner operated an engineering business under the business name of advance design engineering ade he kept an office in petitioners’ condominium unit for which respondent has allowed t continued issue all rule references are to the tax_court rules_of_practice and procedure certain deductions petitioner wife was employed by the federal_national_mortgage_association as an analyst during and the first issue for decision is whether petitioners are entitled to trade_or_business expense deductions for and in excess of the amounts allowed and conceded by respondent on a schedule c attached to petitioners' return petitioner reported gross_income in the amount of dollar_figure and claimed expenses in the total amount of dollar_figure with respect to ade in the statutory_notice_of_deficiency respondent disallowed any deductions for the claimed expenses after concessions by respondent the following amountss remain in issue expense claimed concessions in issue advertising dollar_figure -- - dollar_figure car truck dollar_figure - - dollar_figure depreciation - - dollar_figure - - insurance dollar_figure - - dollar_figure interest - - dollar_figure - - legal services dollar_figure - - dollar_figure office expense dollar_figure dollar_figure dollar_figure rent or lease of business property dollar_figure dollar_figure dollar_figure repairs dollar_figure - - dollar_figure supplies dollar_figure dollar_figure dollar_figure taxes licenses dollar_figure dollar_figure - - travel dollar_figure - - dollar_figure meals entertainment dollar_figure - - dollar_figure utilities dollar_figure dollar_figure dollar_figure in addition to the amounts claimed on the schedule c petitioners claimed schedule a employee business_expenses for in the total amount of dollar_figure listed as follows vehicle expenses dollar_figure parking fees toll sec_382 lodging other business_expenses meals entertainment in the statutory_notice_of_deficiency respondent disallowed any deduction for these expenses petitioners allege that these expenses were paid for petitioner wife's activities on behalf of ade during on a schedule c attached to petitioners' return petitioner reported gross_income in the amount of dollar_figure and claimed expenses in the total amount of dollar_figure with respect to ade in the statutory_notice_of_deficiency respondent allowed deductions for dollar_figure of the claimed expenses after concessions by the parties the following amounts remain in issue expense claimed allowed concessions in issue advertising dollar_figure dollar_figure - - -- - car truck dollar_figure - - - - dollar_figure depreciation dollar_figure - - dollar_figure dollar_figure insurance dollar_figure - - - - dollar_figure interest dollar_figure - - dollar_figure dollar_figure office expense dollar_figure dollar_figure - - dollar_figure rent or lease of business property dollar_figure dollar_figure dollar_figure - - repairs maintenance dollar_figure - - - - dollar_figure supplies dollar_figure - - - - dollar_figure taxes licenses dollar_figure dollar_figure dollar_figure - - travel dollar_figure - - - - dollar_figure meals entertainment dollar_figure - - - - dollar_figure utilities dollar_figure - - dollar_figure - - sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business an ordinary_expense is one that relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 and a necessary expense is one that is appropriate and helpful for the development of the petitioner's business 290_us_111 whether an expenditure is ordinary and necessary is a question of fact see 320_us_467 we are convinced that petitioner carried on an engineering business under the business name of ade during the taxable years in issue we are left to decide whether petitioners have substantiated what petitioner claims to have paid for ordinary and necessary trade_or_business_expenses during and in excess of the amounts allowed and conceded by respondent taxpayers must generally keep sufficient records to establish the amounts of claimed deductions see sec_6001 43_tc_824 to be entitled to a deduction under sec_162 a taxpayer is required to substantiate his expenses through the maintenance of books_and_records with certain exceptions in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amounts of the -- - expenses is of his own making see 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence sufficient to provide some rational basis upon which estimates may be made see 85_tc_731 furthermore sec_274 provides that no deduction is allowable under sec_162 for any traveling expenses including meals_and_lodging while away from home or for any entertainment_expenses or with respect to any listed_property defined in sec_280f to include passenger automobiles unless the taxpayer complies with strict substantiation rules see sec_274 the taxpayer must substantiate the amount time place and business_purpose of these expenses by adequate_records or by sufficient evidence corroborating his own statement see sec_274 sec_1_274-5t and c temporary income_tax regs fed reg date these substantiation rules of sec_274 supersede the cohan doctrine see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date petitioners submitted various records and documents to substantiate the claimed business_expenses we will separately after the trial respondent requested that his exhibit d in evidence be stricken from the record and the court informed continued - address this evidence infra as it relates to each of the claimed expenses advertising for and we find that petitioners have established that petitioner paid dollar_figure for flyers cards envelopes and stamps during to promote ade respondent allowed the claimed advertising expense deduction for we hold that petitioners are entitled to deductions for advertising expenses for and in the amounts of dollar_figure and dollar_figure respectively car truck for and the nature of ade's business reguired petitioner to travel frequently to the offices of real_estate agents and to contracting sites we find that petitioners have substantiated big_number business miles for and big_number business miles for at the business standard mileage rates of and cents per mile petitioners are entitled to business mileage expenses for and of dollar_figure and dollar_figure respectively see revproc_93_51 sec_5 1993_2_cb_593 revproc_92_ sec_5 1992_2_cb_583 we also find that petitioners have substantiated petitioner's claimed expenses for tolls and parking for and we hold that petitioner sec_2 continued respondent that his request was granted - - are entitled to deductions for car and truck expenses for and in total_amounts of dollar_figure and dollar_figure respectively depreciation for and for the parties stipulated that petitioners are entitled to a deduction in the amount of dollar_figure for depreciation of their condominium unit for the parties stipulated that petitioners are entitled to a deduction in the amount of dollar_figure for depreciation of their condominium unit respondent conceded at trial that petitioners are entitled to an additional_depreciation deduction for for three chairs in the total amount of dollar_figure petitioners submitted several depreciation worksheets on which they recorded the information relevant to the claimed depreciation_deductions for we find these worksheets reliable with respect to the 5-year_property we allow depreciation_deductions for the printer computer facsimile machine typewriter calculator laptop computer and monitor in the total amount of dollar_figure we do not allow deductions for the fan or the television with respect to the 7-year_property we allow depreciation_deductions for the desk computer desk book cases drawing desk and carpeting in the total amount of dollar_figure we do not allow deductions for the other items of 7-year_property listed on the worksheet other than for the three chairs as conceded by respondent we also allow depreciation_deductions for petitioner's library in the - total amount of dollar_figure we hold that petitioners are entitled to depreciation_deductions for and in the total_amounts of dollar_figure and dollar_figure respectively insurance for and petitioners claimed insurance expense deductions for and for amounts paid for their automobile insurance policies however petitioners claimed and we have held that they are entitled to deductions for car and truck expenses based on the business standard mileage rates for and which are claimed in lieu of operating and fixed costs such as gasoline oil depreciation maintenance and repairs insurance and registration fees see revproc_93_51 sec_5 1993_2_cb_593 revproc_92_104 sec_5 1992_2_cb_583 accordingly we hold that petitioners are not entitled to any insurance expense deductions for and interest for and the parties stipulated that petitioners are entitled to deductions for interest_paid during and on amounts borrowed to purchase the condominium unit petitioners presented no evidence that they paid any deductible business_interest during and other than the stipulated amounts we hold that petitioners are entitled to interest_expense deductions for and in the amounts of dollar_figure and dollar_figure respectively legal services for the legal services claimed by petitioners for were part of the settlement costs of the purchase of their condominium unit these legal services constitute a capital_expenditure which is added to petitioners' cost_basis in the condominium unit to the extent the condominium unit is used for business purposes a portion of these legal services is deductible as part of the depreciation_deductions for the condominium unit we hold that petitioners are not entitled to any deduction for for legal services office expense for and we find petitioners' records of their office expenses for reliable for respondent disallowed only the portion of the claimed office expense deduction which was claimed for a computer monitor this item was also claimed by petitioners on one of their depreciation worksheets based on the record we sustain petitioners’ claimed deduction for and respondent's disallowance for we hold that petitioners are entitled to office expense deductions for and in the amounts of dollar_figure and dollar_figure respectively rent or lease of business property for and the parties have agreed that the amounts allowed and conceded by respondent for and with respect to the claimed rental expenses represent petitioners' condominium owners' association fees which are more accurately described and deducted as commissions and fees we therefore hold that petitioners are not entitled to any deductions for and for the rental or lease of business property in accordance with the parties' stipulations we hold that petitioners are entitled to deductions for and for commissions and fees in the amounts of dollar_figure and dollar_figure respectively repairs maintenance for and we find that petitioners paid for a number of repairs to petitioner's home_office during and after examining the records of the costs of such repairs we hold that petitioners are entitled to deductions for and for repairs and maintenance in the total_amounts of dollar_figure and dollar_figure respectively supplies for and for and petitioners claimed deductions for supplies in the amounts of dollar_figure and dollar_figure respectively respondent conceded dollar_figure of the amount claimed for we find petitioners' records of the supplies purchased during and reliable we hold that petitioners are entitled to deductions for and for supplies in the total_amounts of s491 and dollar_figure respectively -- taxes licenses for and for the parties stipulated that petitioners are entitled to a deduction in the amount of dollar_figure for taxes paid on their condominium unit for respondent allowed petitioners a deduction in the amount of dollar_figure for taxes paid on their condominium unit petitioners did not dispute these amounts at trial petitioner also produced a check which shows that he paid dollar_figure for his professional engineering license during we therefore hold that petitioners are entitled to deductions for and for taxes and licenses in the amounts of dollar_figure and dollar_figure respectively travel for and petitioner traveled to korea for business purposes during and we find that petitioners have substantiated only the costs of petitioner's airfares to and from korea we find that petitioner's testimony and supporting records with respect to his other claimed travel_expenses do not meet the substantiation requirements of sec_274 we hold that petitioners are entitled to deductions for and for travel_expenses in the amounts of dollar_figure and dollar_figure respectively meals and entertainment for and we find that petitioners have failed to substantiate the meals and entertainment_expenses claimed for and we hold that petitioners are not entitled to any deductions for meals and entertainment_expenses for and utilities for and for the parties stipulated that petitioners are entitled to a utility expense deduction in the amount of dollar_figure for telephone expenses based on the record we conclude that petitioners are entitled to a utility expense deduction for their other utilities for in the amount of dollar_figure for the parties stipulated that petitioners are entitled to deductions for telephone expenses in the amount of dollar_figure and gas and electric expenses in the amount of dollar_figure we hold that petitioners are entitled to deductions for and for utility expenses in the total_amounts of dollar_figure and dollar_figure respectively employee business_expenses for petitioners argue that petitioner wife's claimed employee business_expenses should have been claimed as additional schedule c trade_or_business_expenses of ade petitioner generally testified that petitioner wife visited several locations to look for potential clients and to buy materials for ade petitioner wife did not testify with respect to her activities on behalf of ade petitioners' records of these expenses show the names of towns and cities which petitioner wife visited but not the business_purpose of the listed trips based on the record we find that petitioners have failed to substantiate the business_purpose of petitioner wife's claimed expenses we hold that petitioners are not entitled to any deductions for for petitioner wife's claimed expenses the second issue for decision is whether petitioners are entitled to a medical_expense_deduction for in excess of the amounts allowed and conceded by respondent on a schedule a attached to their return petitioners claimed medical_expenses in the amount of dollar_figure after accounting for the sec_213 limitation petitioners claimed a medical_expense_deduction for in the amount of dollar_figure in the statutory_notice_of_deficiency respondent determined that petitioners did not establish that they paid more than dollar_figure for medical_expenses during respondent allowed petitioners a medical_expense_deduction in the amount of dollar_figure after accounting for his adjustments to their adjusted_gross_income and the sec_213 limitation at trial respondent conceded that petitioners are entitled to deduct an additional dollar_figure of medical_expenses this concession leaves dollar_figure of the claimed medical_expenses in issue which approximates the amount respondent's adjustments to petitioners' medical expense deductions for and to the extent based on his adjustments to petitioners' adjusted_gross_income and sec_213 limitations for and are computational and will be resolved by the court's holding on the first issue in this case -- - claimed by petitioners and disallowed by respondent for certain acupuncture treatments sec_213 allows as a deduction the expenses paid during the taxable_year not_compensated_for_by_insurance_or_otherwise for medical_care of the taxpayer his spouse ora dependent to the extent that such expenses exceed percent of adjusted_gross_income medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body see sec_213 a medical_care also includes amounts paid for transportation primarily for and essential to medical_care listed above see sec_213 b petitioner testified that he received acupuncture treatments to relieve nerve pain in his neck and back while in korea from date to date petitioner's weekly minder which he used while in korea ha sec_12 entries for acupuncture treatments in date petitioner testified that he paid dollar_figure for each of the acupuncture treatments and approximately dollar_figure for transportation to and from such treatments we find petitioner's testimony with respect to his acupuncture treatments credible we hold that petitioners are entitled to a deduction for for the medical_expenses claimed on their return to the extent that such expenses exceed the sec_213 limitation - the third issue for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalties for and sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any one of various factors one of which is negligence or disregard of rules or regulations see sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws or to exercise ordinary and reasonable care in the preparation of a tax_return see sec_6662 sec_1_6662-3 income_tax regs it also includes any failure to keep adeguate books_and_records or to substantiate items properly see sec_1_6662-3 income_tax regs disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs sec_6664 however provides that the sec_6662 penalty shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer's position with respect to that portion of the underpayment and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer's effort to assess his proper tax_liability for the year see id based on the record we find that petitioners have proved that their underpayments were due to reasonable_cause and that they acted in good_faith petitioners were able to substantiate most of the expenses claimed on their returns and disallowed by respondent we hold that petitioners are not liable for the sec_6662 accuracy-related_penalties for and to reflect the foregoing decision will be entered under rule
